         Case 1:19-cv-03733-JPB Document 21 Filed 11/12/19 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


SendSig, LLC,

       Plaintiff,                             The Honorable J. P. Boulee

                - vs. -                       No. 1:19-cv-03733-JPB

Square, Inc.,

       Defendant.



                    JOINT MOTION TO MODIFY DEADLINES

       Plaintiff SendSig, LLC (“SendSig”) and Defendant Square, Inc. (“Square”)
respectfully move to modify various deadlines in this case to avoid interfering with
the holidays and the parties’ travel schedules.
       Plaintiff SendSig filed this action on August 19, 2019, accusing Square of

infringing U.S. Patent No. 6,564,249. (D.I. 1.) On October 15, 2019, Square moved
to dismiss the case for failure to state a claim. (D.I. 11.) SendSig filed its First
Amended Complaint on October 29, 2019, pursuant to Federal Rule of Civil Proce-

dure 15(a)(1), which rendered the then-pending motion to dismiss moot. (D.I. 17,
19.)



                                          1
        Case 1:19-cv-03733-JPB Document 21 Filed 11/12/19 Page 2 of 4




      The parties have met and conferred and discussed their periods of unavaila-
bility due to holiday commitments and travel obligations. The parties have agreed

to the briefing schedule below to accommodate their respective obligations:
      1. Square shall file its renewed motion to dismiss or otherwise respond to
         SendSig’s First Amended Complaint on or before December 11, 2019;

      2. SendSig shall file its brief in opposition to Square’s motion on or before
         January 13, 2020; and
      3. Square shall file its reply in support of its motion to dismiss on or before

         January 31, 2020.




                                         2
        Case 1:19-cv-03733-JPB Document 21 Filed 11/12/19 Page 3 of 4




November 12, 2019               Respectfully submitted,


s/ Daniel A. Kent                           s/ Todd E. Jones
 Daniel A. Kent                             Todd E. Jones
 Georgia Bar No. 415110                     Georgia Bar No. 403925
 dankent@kentrisley.com                     tjones@taylorenglish.com
 KENT & RISLEY LLC                          TAYLOR ENGLISH DUMA LLP
 5755 N. Point Pkwy, Suite 57               1600 Parkwood Circle, Suite 200
 Alpharetta, GA 30022                       Atlanta, GA 30339
 (404) 585-4214                             (770) 434-6868
 (404) 829-2412 (fax)                       (770) 434-7376 (fax)

 Cabrach J. Connor, pro hac vice            Theodore J. Angelis, pro hac vice
 cab@connorkudlaclee.com                    theo.angelis@klgates.com
 Jennifer Tatum Lee, pro hac vice           Elizabeth J. Weiskopf, pro hac vice
 jennifer@connorkudlaclee.com               elizabeth.weiskopf@klgates.com
 Kevin Sean Kudlac                          Nicholas F. Lenning, pro hac vice
 kevin@connorkudlaclee.com                  nicholas.lenning@klgates.com
 CONNOR KUDLAC LEE, PLLC                    K&L GATES LLP
 Suite 450                                  925 Fourth Avenue
 609 Castle Ridge Road                      Suite 2900
 Austin, TX 78746                           Seattle, WA 98104
 (512) 777-1254                             (206) 623-7580
 (888) 387-1134 (fax)                       (206) 370-6006 (fax)

 Counsel for Plaintiff                      Counsel for Defendant
 SENDSIG, LLC                               SQUARE, INC.




                                        3
        Case 1:19-cv-03733-JPB Document 21 Filed 11/12/19 Page 4 of 4




           LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I hereby certify that this brief has been prepared in 14 point Times New Ro-

man font in accordance with Local Rule 5.1(C).

                                            /s/ Todd E. Jones
                                            Todd. E. Jones
                                            Georgia Bar No. 403925




                                        4
